Matter of Kennedy v Annucci (2018 NY Slip Op 00506)





Matter of Kennedy v Annucci


2018 NY Slip Op 00506


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

525189

[*1]In the Matter of LADALE KENNEDY, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: December 13, 2017

Before: Egan Jr., J.P., Lynch, Clark, Aarons and Pritzker, JJ.


Ladale Kennedy, Auburn, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to his inmate account. We note that the one month loss of good time incurred as part of the penalty imposed should also be restored (see Matter of Habeeb v
Annucci, 153 AD3d 1497, 1497 [2017]). Otherwise, petitioner has received all of the relief to which he is entitled, and therefore we dismiss the petition as moot (see Matter of Arriaga v Capra, 153 AD3d 1542, 1542 [2017]; Matter of Robinson v Prack, 137 AD3d 1452, 1452 [2016]).
Egan Jr., J.P., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.